Citation Nr: 1415109	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  12-12 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In March 2014, the Veteran was afforded a videoconference hearing.  Jurisdiction over the Veteran's claims file has been transferred to the RO in Houston, Texas.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In April 2012, the Veteran was most recently afforded examinations.  During his hearing, held in March 2014, the Veteran testified that he had recently received a number of emergency room treatments, and he indicated that his service-connected disabilities had increased in severity.  

The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Nevertheless, under VA's governing laws and regulations, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Accordingly, on remand, after obtaining his most recent treatment reports, the Veteran should be scheduled for an examination(s) to determine whether or not he is unemployable due to his service-connected disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).

In addition, the most recent treatment reports currently of record are private reports dated in August 2013.  On remand, the Veteran should be requested to identify all subsequent VA and non-VA treatment, and all identified evidence should be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

 1.  Ask the Veteran to identify all VA treatment after April 2012 (i.e., after the most recent VA medical reports of record), and all private health care providers who have treated him for any relevant symptoms after August 2013 (i.e., after the most recent private medical reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, an attempt should be made to obtain these records.  

2.  After the development discussed in the first paragraph of this remand has been completed, schedule the Veteran for a VA medical examination to determine the current impact of his service-connected disabilities on his individual employment capacity, in the context of his education and vocational training and background.  Make the Veteran's claims file available for review by the examiner, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

The examiner should be provided with a list of the Veteran's service-connected disabilities.

The examiner(s) should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran is unemployable due to factors associated with his service-connected disabilities, in the context of his education and vocational training and background.

The examiner must provide a detailed rationale for his/her opinions.

3.  Afterwards, the AMC/RO should review the claims files to ensure that the aforementioned development and remand instructions have been fully and properly executed.  Any noncompliance found should be rectified with the appropriate development. 

4.  Readjudicate the issue on appeal.  If the determination remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
                                    A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


